Order entered December 30, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-21-00601-CR
                            No. 05-21-00602-CR

             ROBERT JOSEPH MANGIAFICO JR., Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the 296th Judicial District Court
                          Collin County, Texas
         Trial Court Cause Nos. 296-85043-2019 & 296-82188-2020

                                   ORDER

      The clerk’s record in appellate cause number 05-21-00601-CR was filed on

October 28, 2021. Approximately one-half hour later, an amended clerk’s record

was filed, correcting certain page numbers. We STRIKE the clerk’s record filed

on October 28, 2021 at 10:11 AM.

                                          /s/   LANA MYERS
                                                JUSTICE